Dewey, J.
The exceptions fail to show the illegal admission of any evidence that was material in its character, or that could properly have produced any effect upon the minds of the jury, upon the issue before them. If the court had admitted evidence that the plaintiff had invited his wife to ride with him, accompanied by an infant child, on the occasion of his first use of the horse, it might have been urged with some plausibility that he could not have known that the horse was vicious ; and the question might thus have been fairly presented, whether he *553could thus make evidence for himself. We infer from the evidence that was admitted that the plaintiff proposed to put in more evidence on this point, and of the character above stated, but that it was excluded; and the remaining part, which was admitted, was of no moment. The plaintiff did not in fact take his wife and child, though they were ready and desirous to go ; but he selected a third person to accompany him, and thus negatived the idea of a purpose on his part to take his wife and child.

Exceptions overruled.